     Case 7:20-cr-01676 Document 9 Filed on 10/15/20 in TXSD Page 1 of 1
                                                                         United States District Court
                                                                           Southern District of Texas
                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS                             ENTERED
                           MCALLEN DIVISION                                 October 15, 2020
                                                                           David J. Bradley, Clerk




United States of America                   §
                                           §
versus                                     §                Case No. 7:20−cr−01676
                                           §
Jose Luis Trejo                            §



                 ORDER OF TEMPORARY DETENTION
          PENDING HEARING PURSUANT TO BAIL REFORM ACT

       Upon motion of the GOVERNMENT, it is ORDERED that a detention hearing is
set for October 16, 2020 at 02:00 PM before United States Magistrate Judge Peter E
Ormsby at 1701 W. Bus. Hwy. 83, McAllen, Texas 78501. Pending this hearing, the
defendant shall be held in custody by the United States Marshal and produced for this
hearing.




Date of order: October 15, 2020
